       Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

LYNETTE CHRISTMAS,                       *

      Plaintiff,                         *

vs.                                      *
                                                   CASE NO. 4:19-CV-53 (CDL)
SHERIFF ROBERT MICHAEL JOLLEY            *
and THOMAS CARL PIERSON,
                                         *
      Defendants.
                                         *

                                 O R D E R

      This action arises from an alleged sexual assault by former

Harris County deputy sheriff Thomas Carl Pierson against Lynette

Christmas during a traffic stop.               Christmas sued both Pierson

and Harris County Sheriff Robert Michael Jolley pursuant to 42

U.S.C § 1983, alleging violations of the Fourth and Fourteenth

Amendments.1     Jolley seeks summary judgment on Christmas’s claim

against    him   in   his   individual       capacity,   arguing   that   he   is

entitled to qualified immunity.               For the reasons explained in

the remainder of this Order, Jolley’s motion (ECF No. 29) is

granted.




1 The Court previously dismissed Christmas’s claims against Jolley and
Pierson in their official capacities, all claims against Harris
County, and the state law claim against Jolley in his individual
capacity.   Christmas v. Harris Cnty., No. 4:19-CV-53 (CDL), 2019 WL
3767471, at *6 (M.D. Ga. Aug. 9, 2019).
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 2 of 15



                             SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                         Fed. R.

Civ.   P. 56(a).        In    determining     whether   a   genuine   dispute    of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.              Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).             A fact is material if it is relevant

or necessary to the outcome of the suit.                Id. at 248.     A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                Id.

                                FACTUAL BACKGROUND

       Viewed     in   the    light    most   favorable     to    Christmas,    the

factual record establishes the following.

       On   the    morning      of    February   14,    2016,     Pierson    pulled

Christmas over for speeding.              Pierson let Christmas go with a

warning.     Shortly after that, Pierson activated his blue lights

and pulled her over again and told Christmas to pull her car off

onto a side road.            Christmas did as she was told, and Pierson

followed her.          Christmas asserts that Pierson removed her from

her vehicle and forced her to perform oral sex on him.




                                          2
         Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 3 of 15



       Later that day, Christmas reported the assault to the Pike

County     Sheriff’s     Office.       The    Pike    County    Sheriff’s   Office

called Jolley to report            the incident,          and Jolley immediately

asked the Georgia Bureau of Investigation (“GBI”) to investigate

the allegations.         The next day, Jolley spoke with Pierson about

the incident.       Pierson admitted to engaging in sexual activity

with   Christmas     but   claimed     that    it    was    consensual.      Jolley

promptly fired Pierson.              Pierson was later convicted for his

conduct with Christmas and for two other incidents that came to

light during the GBI’s investigation.

       The GBI investigated Christmas’s allegations.                  In addition,

Jolley sent letters to women who had been stopped by Pierson and

received     warning     citations     during       the    previous   six   months.

Jolley got two responses and turned them over to the GBI.                         One

response was from C.T., who reported to the GBI that Pierson

stopped her in September 2015.                 During the 26-minute traffic

stop, Pierson told C.T. that he wanted to arrest her so he could

look at her all day and that “we love the tits and you have nice

ones.”      Pl.’s Resp. to Def.’s Mot. for Summ. J. Ex. A, GBI

Investigative Summary Exhibit 16 1, ECF No. 36-3 at 45.                          C.T.

also   reported     to   the   GBI    that    Pierson      followed   her   to   her

grandmother’s home uninvited.           Id. at 2.          The other response was

from L.F., who reported to the GBI that Pierson stopped her in

October 2015 and showed her a video of him having sex with a


                                         3
         Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 4 of 15



woman, which made L.F. uncomfortable.                       GBI Investigative Summary

Exhibit 14 2, ECF No. 36-3 at 40.                        The 45-minute stop did not

end   until       another       deputy    arrived          and   began     speaking      with

Pierson.      Id. at 3.          The next day, Pierson went to L.F.’s house

unannounced       while     on    duty    and       in   uniform,    but   L.F.    did    not

answer the door.          Id. at 4.

      During       the    GBI      investigation,           Harris       County    Sergeant

Goodrich received notification from Harris County 911 that M.A.

reported that she had been assaulted by Pierson.                           Pl.’s Resp. to

Def.’s     Mot.     for   Summ.     J.    Ex.       A,    GBI    Investigative      Summary

Exhibit 41 1, ECF No. 36-3 at 92.                         Goodrich interviewed M.A.,

who reported that she had been stopped by Pierson approximately

eight months prior and that Pierson told M.A. he would let her

go without a citation if she performed oral sex on him; M.A.

complied      and     was       released.            Id.         Upon    receiving       this

information, Harris Chief Deputy Chris Walden discovered that

Pierson had completed a report on his stop of M.A., but when

Walden attempted to pull the GPS locations for Pierson’s patrol

vehicle, he found that Pierson’s GPS did not record his location

for approximately one hour                following his           encounter with M.A.

Jolley was not aware of this incident or the incidents with C.T.

and   L.F.    before      the     GBI    investigation.             Pierson’s     immediate

supervisor,       Sergeant       Joseph    Harmon,         was   also    unaware    of    any

complaints about Pierson before the incident with Christmas.


                                                4
      Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 5 of 15



     If a citizen makes a written complaint about a deputy’s

inappropriate         conduct     during        a     traffic     stop,       then     those

complaints      are    investigated        and      kept   in    the     deputy’s      file.

Jolley Dep. 15:3-16:4, ECF No. 32-2.                    The sheriff’s office does

not, however, keep track of complaints made when someone calls

to   “bitch     about    a    stop”    but          declines     to    make    a     written

complaint.      Id. at 94:9-18.        Before the incident with Christmas,

Harmon never received any complaints about his deputies acting

inappropriately towards women while on duty.                             Except for one

incident   in    2002,       which   led    to       Jolley     firing    a   deputy     for

violating his policy against forming romantic relationships with

individuals met on duty, Jolley had never had a deputy report to

him that deputies were “doing stuff with their traffic stops”

that was “inappropriate.”             Id. at 95:7-12.                 Christmas did not

point to any evidence that C.T., L.F., or M.A. contacted the

Harris County Sheriff’s Office to report Pierson’s inappropriate

conduct before the GBI investigation.                      Christmas did point to

evidence that Jolley received a call from A.A., Pierson’s ex-

wife, who told Jolley that she believed Pierson stalked her in

his patrol vehicle.             Jolley “looked into it” but found “there

was nothing to her allegation” because Pierson was not working

on the day in question.           Id. at 62:13-63:2.

     Jolley has a policy prohibiting his employees from engaging

in sexual activity of any nature while on duty, although Pierson


                                            5
         Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 6 of 15



does not recall being trained on this policy.               Jolley also has a

policy against any deputy forming romantic relationships                     with

individuals they meet while on duty.2

        Although Pierson testified about a “locker-room mentality”

among the deputies who bragged about flirting with and hooking

up with women, Pierson Dep. 54:13-22, ECF No. 32-1, he could not

recall     any    deputy     bragging   about   flirting   with   women   during

traffic stops; nor could he “say firsthand” that he had seen it

happen.     Id. at 54:23-55:12.            Pierson further testified that he

did not feel close enough to Jolley to use “locker-room talk”

around him and that he did not witness any other deputies use

“locker-room talk” around Jolley.               Id. at 55:21-56:13.       Pierson

did testify that he used “locker-room talk” around Harmon but

that he did not brag to Harmon about flirting with women during

traffic stops.          Id. at 56:14-57:6.        Finally, Pierson testified

that deputies told each other when they stopped “a good-looking

woman    and     talk   to   her   for a    little   while or something,     not

specifics into flirting, but just more or less recognizing or

taking notice of someone.”           Id. at 57:1-6.




2 Christmas argues that Jolley did not enforce the policy because he
“does not know whether the incidents” with L.F. and C.T. “were a
violation of the policy.”    While the cited testimony does establish
that Jolley declined to express an opinion on the appropriateness of
the L.F. and C.T. stops, it also demonstrates that Jolley did not know
about these traffic stops or the stop of M.A. before the GBI
investigation. Jolley Dep. 74:6-12, 75:25-76:19.


                                           6
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 7 of 15



                                      DISCUSSION

       Jolley seeks the protection of qualified immunity, which

shields “government officials performing discretionary functions

from suits in their individual capacities unless their conduct

violates clearly established statutory or constitutional rights

of    which    a    reasonable       person       would    have   known.”    Gates      v.

Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018) (quoting Dalrymple

v. Reno, 334 F.3d 991, 994 (11th Cir. 2003)).                     A law enforcement

officer acting within his discretionary authority is “entitled

to qualified immunity from suit unless a plaintiff can establish

that (1) the officer violated a constitutional right, and (2)

the    right       violated    was     clearly       established.”          Alston      v.

Swarbrick, 954 F.3d 1312, 1318 (11th Cir. 2020). 3                      In determining

whether a defendant is entitled to qualified immunity at the

summary judgment stage, the Court must “resolve any issues of

material fact in favor of the plaintiff.”                    Id. at 1317-18.

       Supervisory       officials     like       Jolley   “are   not     liable    under

§ 1983 for the unconstitutional acts of their subordinates ‘on

the    basis       of   respondeat     superior       or   vicarious      liability.’”

Hartley       v.    Parnell,   193     F.3d       1263,    1269   (11th    Cir.     1999)

(quoting Belcher v. City of Foley, 30 F.3d 1390, 1396 (11th Cir.

1994)).        “Instead, supervisory              liability under       § 1983 occurs



3 Christmas does not presently dispute that Jolley                        acted    in   his
discretionary authority when he supervised Pierson.


                                              7
         Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 8 of 15



either     when    the    supervisor           personally           participates           in     the

alleged     unconstitutional           conduct         or    when     there     is     a    causal

connection between the actions of a supervising official and the

alleged constitutional deprivation.”                        Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003), abrogated in part on other grounds

by Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that

district     courts      may    consider          either      prong     of     the    qualified

immunity analysis first) and Randall v. Scott, 610 F.3d 701, 703

(11th Cir. 2010) (finding no heightened pleading requirement)).

Here,     Christmas       does         not     argue         that       Jolley       personally

participated in Pierson’s alleged unconstitutional conduct.                                       She

maintains,        however,       that        Jolley’s         conduct        contributed           to

Pierson’s     violation        of    her     clearly        established        constitutional

right to be free from sexual assault during a traffic stop.

        Preliminarily,         the     Court      finds       based     upon     the       present

record     that    Pierson      violated          Christmas’s         clearly    established

constitutional        rights         when    he       stopped     her    the     second          time

without a legitimate reason and when he sexually assaulted her.

See, e.g., United States v. Lanier, 520 U.S. 259, 272 n.7 (1997)

(acknowledging       Fourteenth         Amendment           due   process      liberty          right

against sexual assaults under color of state law); see also Lee

v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002) (stating that

it is a clear constitutional violation to use significant force

that is “wholly unnecessary to any legitimate law enforcement


                                                  8
         Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 9 of 15



purpose”);        cf.   Hope      v.     Pelzer,     536     U.S.     730,      745    (2002)

(concluding that officials were                    on notice        that    their conduct

violated clearly established law even without a case directly on

point based on the “obvious cruelty inherent in” the officers’

practices and the fact that the plaintiff “was treated in a way

antithetical to human dignity”).                     But this finding would only

eliminate      Pierson’s         entitlement        to     qualified       immunity,       not

Jolley’s.

        Because     Jolley       did     not   personally          participate        in    the

unconstitutional conduct, he cannot be held liable under § 1983

unless there is “a causal connection between” his actions “and

the alleged constitutional deprivation.”                        Cottone, 326 F.3d at

1360.      Such a causal connection can exist if                           Jolley had “an

unlawful      policy        or     custom”         that    results         in    deliberate

indifference to constitutional rights or if he was “deliberately

indifferent       to    a   lawful       policy      being      repeatedly       violated.”

Alston, 954 F.3d at 1321.                 The necessary causal connection can

also be established if Jolley “knew that the subordinates would

act unlawfully and failed to stop them from doing so’” or if “a

history of widespread abuse put[] [him] on notice of the need to

correct     the    alleged       deprivation,       and    he   fail[ed]        to    do   so.”

Cottone, 326 F.3d at 1360 (quoting Gonzalez v. Reno, 325 F.3d

1228,     1234-35       (11th     Cir.     2003)).          “The     deprivations          that

constitute widespread abuse sufficient to notify [Jolley] must


                                               9
      Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 10 of 15



be obvious, flagrant, rampant and of continued duration, rather

than isolated occurrences.”              Keith v. DeKalb Cnty., 749 F.3d

1034, 1048 (11th Cir. 2014) (quoting Hartley, 193 F.3d at 1269).

Qualified immunity would also not be available to Jolley if his

failure      to     train     his    employees      “amounts      to     deliberate

indifference to the rights of persons with whom the [employees]

come into contact” and the failure to train causes the injury of

which the plaintiff complains.                 Id. at 1052 (quoting City of

Canton v. Harris, 489 U.S. 378, 388 (1989)).

      Christmas      makes     the   following      arguments     that    a   causal

connection        exists     between    Jolley’s      actions     and     Pierson’s

unconstitutional conduct.            First, she argues that Jolley failed

to   take   appropriate       action    when   he   knew   that   Pierson     had    a

propensity     to   use     excessive   force    during    traffic      stops.      In

support of this argument, Christmas points out that in August

2015, Pierson was involved in a traffic stop of an eighteen-

year-old suspect named Nicholas Dyksma following a high-speed

chase.      Pierson pinned Nicholas to the ground and used his knee

to apply pressure to Nicholas’s neck, even after Nicholas was

handcuffed and no longer resisting.4                  Dyksma v. Pierson, No.

4:17-CV-41 (CDL), 2018 WL 3430684, at *3 (M.D. Ga. July 16,

2018), aff’d, 763 F. App’x 909 (11th Cir. 2019) (per curiam).


4 Pierson argues that his knee was on Nicholas’s back and not his neck,
but the Court found based on the video evidence that Pierson’s knee
was on Nicholas’s neck. Dyksma, 2018 WL 3430684, at *3.


                                         10
       Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 11 of 15



Nicholas died.       Based on his review of the dash cam video of the

incident,     Jolley     did   not     believe,        as    a     factual      matter,       that

Pierson      used    more      force        than       was        necessary          under        the

circumstances.          Jolley       did    not      take    any    disciplinary          action

against Pierson or offer him remedial training regarding use of

force during traffic stops.                Christmas argues that if Jolley had

taken some corrective action to retrain or discipline Pierson on

the appropriate use of force, it would have prevented Pierson

from sexually assaulting her.                    Even if the Court were to find

that Jolley should have given Pierson extra training in proper

restraint techniques after Nicholas died, it is unclear how such

training     would      have    prevented            Pierson       from       engaging       in     a

completely       different      type       of     force      during       a    traffic       stop—

criminal sexual assault.               Thus, the Court finds that Jolley’s

failure    to    take   corrective         action       following         Nicholas’s         death

does   not      establish      the    requisite         causal       connection          between

Jolley’s actions and Christmas’s injuries.

       Second,      Christmas          asserts         that        Jolley        demonstrated

deliberate indifference to the rights of citizens with whom his

deputies came in contact by failing to keep records regarding

telephone complaints about deputies, and that this failure to

keep   records      amounts     to     a   policy       of     deputies        not    reporting

misconduct       complaints      up     the       chain      of    command.           Christmas

speculates that if C.T., L.F., or M.A. had called to report


                                                11
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 12 of 15



Pierson’s conduct, the complaints would have been ignored.                             But

Christmas          pointed    to    no   evidence    that    C.T.,     L.F.,    or    M.A.

reported Pierson’s conduct to the Sheriff’s Office before the

GBI investigation.            She also did not point to any evidence that

Jolley or his staff ignored serious complaints that were made by

telephone instead of by an official written complaint.                           Rather,

the evidence shows that when Jolley received the telephone call

from        Pierson’s        ex-wife      regarding        alleged     stalking,        he

investigated the matter.                  When Jolley       received    the telephone

call regarding Christmas’s assault, he immediately called the

GBI.        And when Goodrich received notification of M.A.’s assault

report from Harris County 911, he interviewed M.A. and gave the

information to the GBI.              Moreover, even if the Court could infer

from the record that the failure to keep records of telephone

complaints         about     traffic     stops    might    have    resulted     in    some

complaints         not   receiving       proper   attention,       Christmas    did    not

point to any binding authority clearly establishing that such a

failure amounts to deliberate indifference to the constitutional

rights of citizens under the circumstances presented here.                             The

Court       thus    finds    that    Jolley’s      failure    to     keep    records    of

telephone complaints does not create a genuine factual dispute

as     to     a     causal    connection         between    Jolley’s        actions    and

Christmas’s injuries.




                                             12
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 13 of 15



        Third,         though       Christmas      acknowledges           that    there     is    no

evidence that Jolley knew about the incidents involving M.A.,

L.F.,       and    C.T.      before     the     GBI     investigation         of       Christmas’s

allegations, she maintains that Jolley knew that Pierson’s ex-

wife, A.A., had reported that she believed Pierson was stalking

her    in    his       patrol    vehicle.          Christmas        also    points       out    that

Jolley       did       not   issue     formal      findings         or    place    anything       in

Pierson’s file regarding A.A.’s report.                          Again, Jolley testified

that    he    looked         into    A.A.’s     allegations         and    found       nothing    to

substantiate them.               Even if Jolley reached the wrong conclusion

about    A.A.’s         allegations,         her    report     of    stalking       by    her    ex-

husband does not demonstrate a history of widespread abuse that

would       put    a    reasonable      supervisor        on   notice       of     the    need    to

correct       Pierson’s         behavior      during     traffic         stops.         Therefore,

Jolley’s handling of A.A.’s complaint does not create a genuine

factual dispute on a causal connection between Jolley’s actions

and Christmas’s injuries.

        Finally, Christmas argues that Jolley did not adequately

train his deputies and should have taken corrective action in

light    of       the    “locker      room    mentality”       that       existed       among    his

deputies, which should have put Jolley on notice of the need for

training and the risk that they would engage in inappropriate

behavior          during      traffic        stops.        She       relies       on     Pierson’s

inability to recall any training on the Sheriff’s Office policy


                                                   13
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 14 of 15



prohibiting         sexual       activity    of     any   nature    while          on    duty    and

testimony regarding banter about sexual conquests unrelated to

traffic stops.             The Court rejects Christmas’s contention that

better training would have had any effect on Pierson’s alleged

conduct here.            He certainly knew that it was against department

policy and a violation of the law to sexually assault a citizen

who he detained during a traffic stop.                       Furthermore, counsel for

Christmas takes the testimony regarding “locker room talk” out

of context.         Although Pierson did testify that deputies bragged

about    flirting         with    and   hooking      up   with     women,          Pierson      also

testified that (1) that he did not recall any deputy bragging

about flirting with women during traffic stops, and (2) no one

used “locker room talk” around Jolley.                        It is unclear how this

evidence         would    put    a   reasonable      supervisor         on    notice       of    the

special need to even train Pierson that he should not commit the

crime of sexual assault on a person in custody during a traffic

stop (which is so obvious that no person should need to be told

not to engage in sexual assault) or how this evidence could

create       a     causal        connection        between    Jolley’s             actions       and

Christmas’s injuries.

        In       summary,        Christmas’s        version        of        the        facts     is

insufficient to show that Jolley violated clearly established

law   or     that        his    alleged     lack    of    training       of    his       deputies

demonstrated a deliberate indifference to the risk that one of


                                               14
        Case 4:19-cv-00053-CDL Document 38 Filed 12/29/20 Page 15 of 15



those    deputies      may    sexually   assault    a    person   detained    for   a

traffic    stop.       Accordingly,      Jolley     is   entitled   to   qualified

immunity on Christmas’s claims             against him       in   his individual

capacity.

                                     CONCLUSION

        For the reasons set forth above, Jolley’s summary judgment

motion    (ECF   No.    29)    is   granted.       Christmas’s    claims     against

Pierson in his individual capacity remain pending.

        IT IS SO ORDERED, this 29th day of December, 2020.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                         15
